— In an action to recover upon a note and upon a “ Guarantee of All Liability ” previously executed by the individual defendants, the defendants Nitti and the defendants Sagliocca appeal from a judgment of the Supreme Court, Nassau County, entered September 26, 1961, upon an order of said court, dated September 19, 1961, which inter alia, granted plaintiff's motion for summary judgment against them in the sum of $15,484.80 plus interest and costs, struck out their amended answer and denied their cross motion for judgment dismissing the amended complaint. Judgment affirmed, with $10 costs and disbursements. In our opinion, said defendants' severance of their connection with Grove Construction Corp., the borrower, did not terminate their guarantee of obligations to be incurred by it in favor of the plaintiff. Nor does receipt by plaintiff of the corporate resolution changing signatories of its bank account and plaintiff’s receipt of the subsequent application for a loan to the corporation with the authorization of persons other than said defendants as sole stockholders, constitute notice of their termination of their guarantee as provided in the agreement signed by them (Associated Food Stores v. Siegel, 10 A D 2d 1003, affd. 9 N Y 2d 816). The other points raised by said defendants furnish no ground for reversal. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.